said that, after the testimony of the subscribing witness had been produced, either party is at liberty to give evidence as to the handwriting of the obligor. A bond is not absolutely proved because the subscribing witness swears to its execution, for the jury may not believe him; nor is it destroyed by his denying his handwriting or by his saying he did not see it executed. Other testimony may be given to prove that it is, or is not, the bond of the defendant, nor, indeed, are the parties confined to evidence of the obligor's handwriting, but may give any other testimony tending to establish that it is the parties' bond.
HALL, J., assented, and the motion for a new trial was refused.
Cited: Blackwell v. Lane, 20 N.C. 248; Bell v. Clark, 31 N.C. 242. *Page 31